

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.


CONVERSION AGREEMENT


THIS CONVERSION AGREEMENT (the “Agreement”), dated as of May 5, 2009 is made by
and between Sanswire Corp., a Delaware corporation (“Company”), and Jonathan
Leinwand the Chief Executive Officer of the Company (“Employee”).
 
WHEREAS, the Company owes Employee wages in arrears representing the pay period
from October 17, 2007 to April 3, 2009 for a total of $319,118.85 (the “Wages”);
and


WHEREAS, the Company and the Employee wish to convert $319,118.85 of the Wages
(the “Conversion Wages”) into Series E Preferred Stock, par value $0.001 per
share (“Preferred Stock”), of the Company, which rights and preferences are set
forth in that certain Statement of Designation, Powers, Preferences and Rights
of Series E Preferred Stock attached hereto as Exhibit A;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which the parties hereby acknowledge the parties agree as follows:


1. Conversion Wages. The Company and Employee hereby agree that Conversion Wages
shall convert into 50,978 shares of the Company’s Preferred Stock (“Conversion
Shares”).


2. Closing. Closing shall occur upon execution of this Agreement by both
parties.  Within ten (10) business days of Closing, the Company shall deliver a
certificate representing the Conversion Shares to Employee.


3. Further Assurances. In connection with the Conversion Wages, the Employee, by
entering into this Conversion Agreement, agrees to execute all agreements and
other documents as reasonably requested by the Company.


4. Employee Representations and Warranties and Covenants. The Employee
represents, warrants and covenants to the Company as follows:


a. No Registration. The Employee understands that the Conversion Shares, nor the
shares of common stock issuable upon conversion of the Conversion Shares (the
“Common Shares”) have not been, and will not be, registered under the Securities
Act of 1933, as amended (the “Securities Act”) by reason of a specific exemption
from the registration provisions of the Securities Act, the availability of
which depends upon, among other things, the bona fide nature of the investment
intent and the accuracy of such Employee’s representations as expressed herein
or otherwise made pursuant hereto.


 
 

--------------------------------------------------------------------------------

 
b. Investment Intent. The Employee is acquiring the Conversion Shares for
investment for his own account, not as a nominee or agent, and not with the view
to, or for resale in connection with, any distribution thereof, and such
Employee has no present intention of selling, granting any participation in, or
otherwise distributing the same. The Employee further represents that it will
not violate the Securities Act and does not have any contract, undertaking,
agreement or arrangement with any person or entity to sell, transfer or grant
participation to such person or entity or to any third person or entity with
respect to the Conversion Shares.


c. Investment Experience. The Employee has substantial experience in evaluating
and investing in private placement transactions of securities in companies
similar to the Company and acknowledges that the Employee can protect its own
interests. The Employee has such knowledge and experience in financial and
business matters so that such Employee is capable of evaluating the merits and
risks of its investment in the Company.


d. Speculative Nature of Investment. Such Employee understands and acknowledges
that the Company has a limited financial and operating history and that an
investment in the Company is highly speculative and involves substantial risks.
Such Employee can bear the economic risk of such Employee’s investment and is
able, without impairing such Employee’s financial condition, to hold the
Conversion Shares for an indefinite period of time and to suffer a complete loss
of such Employee’s investment.


e. Accredited Investor. The Employee is an “accredited investor’ within the
meaning of Regulation D, Rule 50 1(a), promulgated by the Securities and
Exchange Commission under the Securities Act and shall submit to the Company
such further assurances of such status as may be reasonably requested by the
Company.


f. Rule 144. The Employee acknowledges that the Conversion Shares must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available. The Employee is aware of the
provisions of Rule 144 promulgated under the Securities Act which permit limited
resale of shares subject to the satisfaction of certain conditions.  The
Employee acknowledges that, in the event all of the requirements of Rule 144 are
not met, registration under the Securities Act or an exemption from registration
will be required for any disposition of the Conversion Shares or Common Shares.
The Employee understands that, although Rule 144 is not exclusive, the
Securities and Exchange Commission has expressed its opinion that persons
proposing to sell restricted securities received in a private offering other
than in a registered offering or pursuant to Rule 144 will have a substantial
burden of proof in establishing that an exemption from registration is available
for such offers or sales and that such persons and the brokers who participate
in the transactions do so at their own risk.


g. Authorization.


i. Employee has all requisite power and authority to execute and deliver this
Conversion Agreement, and to carry out and perform its obligations under the
terms hereof. All action on the part of the Employee necessary for the
authorization, execution, delivery and performance of this Conversion Agreement,
and the performance of all of the Employee’s obligations herein, has been taken.
 
 
2

--------------------------------------------------------------------------------

 
ii. This Conversion Agreement, when executed and delivered by the Employee, will
constitute valid and legally binding obligations of the Employee, enforceable in
accordance with its terms except: (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, and (ii) as limited by
laws relating to the availability of specific performance, injunctive relief or
other equitable remedies or by general principles of equity.


iii. No consent, approval, authorization, order, filing, registration or
qualification of or with any court, governmental authority or third person is
required to be obtained by the Employee in connection with the execution and
delivery of this Conversion Agreement by the Employee or the performance of the
Employee’s obligations hereunder.


j. Brokers or Finders. The Employee has not engaged any brokers, finders or
agents, and the Company has not, and will not, incur, directly or indirectly, as
a result of any action taken by the Employee, any liability for brokerage or
finders’ fees or agents’ commissions or any similar charges in connection with
this Conversion Agreement and the transactions related hereto.


k. Tax Advisors. The Employee has reviewed with its own tax advisors the U.S.
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Conversion Agreement. With respect to such
matters, such Employee relies solely on such advisors and not on any statements
or representations of the Company or any of its agents, written or oral. The
Employee understands that it (and not the Company) shall be responsible for its
own tax liability that may arise as a result of this investment or the
transactions contemplated by this Conversion Agreement.


l. Legends. The Employee understands and agrees that the certificates evidencing
the Conversion Shares and Interest Shares shall bear a legend in substantially
the form as follows (in addition to any legend required by any other applicable
agreement or under applicable state securities laws):
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY
NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY
SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.


5. Governing Law; Entire Agreement; Counterparts.  The interpretation of this
Agreement shall be governed by Florida law.  This Agreement contains the entire
agreement of the parties, and there are no representations, covenants, or other
agreements except as stated or referred to herein.  Neither this Agreement nor
any provisions hereof shall be modified, discharged, or terminated except by an
instrument in writing signed by the party against whom any modification,
discharge, or termination is sought.  This Agreement may be executed through the
use of separate signature pages or in any number of counterparts, and each of
such counterparts shall, for all purposes, constitute one agreement binding on
all the parties, notwithstanding that all parties are not signatories to the
same counterpart.


 
3

--------------------------------------------------------------------------------

 
6. Arbitration.  All claims or disputes relating in any way to the performance,
interpretation, validity, or breach of this Agreement shall be referred to final
and binding arbitration, before a panel of three arbitrators, under the
commercial arbitration rules of the American Arbitration Association (the “AAA”)
in Miami-Dade County, Florida, except as modified hereby. Each party shall
appoint an arbitrator and the third arbitrator shall be selected by the two
appointed arbitrators within twenty days, following the receipt of written
notice of arbitration, as prescribed by the AAA. In the event that both
appointed arbitrators are unable to select the third arbitrator within a period
twenty days, the AAA shall be permitted to submit an appointment.  The
arbitrator’s award shall be in writing, made by a majority thereof, and include
findings of fact and conclusions of law.  Judgment upon the award rendered by
the arbitrators shall be final, binding and conclusive upon the parties and
their respective administrators, executors, legal representatives, heirs,
successors and permitted assigns.


IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereonto duly authorized as of the day and year
first above written.



 
SANSWIRE CORP.
                 
By:
/s/ Jonathan Leinwand
   
Name:
Jonathan Leinwand
   
Title:
CEO

 

 
EMPLOYEE:
     
/s/ Jonathan Leinwand
 
Jonathan Leinwand
Address:   
1619 Presidential Way
 
Miami, FL 33179

 
 
4

--------------------------------------------------------------------------------

 